         Case 2:19-cv-01261-JLR Document 39 Filed 11/19/20 Page 1 of 2



                                                                Honorable James L. Robart
1

2

3

4

5

6

7
                            UNITED STATES DISTRICT COURT
8
                           WESTERN DISTRICT OF WASHINGTON
9                                    AT SEATTLE

10

11   SHEET METAL WORKERS                            Case No. 19-01261JLR
     INTERNATIONAL ASSOCIATION,
12   LOCAL 66; INTERNATIONAL
     ASSOCIATION OF SHEET METAL,
13   AIR, RAIL AND TRANSPORTATION
     WORKERS,                                       ORDER GRANTING STIPULATED
14
                                                    MOTION TO EXTEND NOTING DATE
15
                                      Plaintiffs,

16         v.                                       NOTED ON MOTION CALENDAR:
                                                    NOVEMBER 18, 2020
17   NORTHSHORE EXTERIORS, INC.,

18                                   Defendant,

19         v.
20
     CENTRAL PUGET SOUND REGIONAL
     TRANSIT AUTHORITY
21

22                        Real Party in Interest.

23

24

25

     Order Granting Stipulated Motion to Extend
     Noting Date - Page 1
     Case No. 19-CV-01261-JLR
           Case 2:19-cv-01261-JLR Document 39 Filed 11/19/20 Page 2 of 2




            THIS MATTER comes before the above entitled Court upon the Parties’ Stipulated
1
     Motion to Extend Noting Date, and the Court having reviewed the motion and related record;
2

3    and the Court being fully advised; and good cause appearing therefore;

4           IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED.

5           1.      The noting date for Defendant’s Motion for Summary Judgment (Dkt. # 34)

6    and Plaintiffs’ Motion to Confirm Plan Directive (Dkt. # 37) is extended to Monday,
7    November 30, 2020.
8
            2.      The replies in support of Defendant’s Motion for Summary Judgment (Dkt. #
9
     34) and Plaintiffs’ Motion to Confirm Plan Directive (Dkt. # 37) are hereby due on or before
10
     Monday, November 30, 2020.
11

12
            IT IS SO ORDERED.
13

14

15
            DATED this 19th day of November, 2020.

16

17                                                      A
                                                        JAMES L. ROBART
18
                                                        United States District Judge
19

20

21

22

23

24

25

       Order Granting Stipulated Motion to Extend
       Noting Date - Page 2
       Case No. 19-CV-01261-JLR
